DETAILED ACTION
This office action is in response to the communication received on 10/29/2021 concerning application no. 17/514,326 filed on 10/29/2021.
Claims 1-14 are pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings (Figs. 4-5, 7-11, 13, and 15-22) are objected to because, according to MPEP 608.02 and 67 CFR 1.84, "India ink, or its equivalent that secures solid black lines, must be used for drawings". Drawings should be presented as India ink drawings unless the illustration is not capable of being accurately or adequately depicted by India ink drawings. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
The claims are objected to because the lines are crowded too closely together, making reading difficult.  Substitute claims with lines one and one-half or double spaced on good quality paper are required.  See 37 CFR 1.52(b).
Claims 8 and 10 are objected to because of the following informalities: 
Claim 8, line 3, recite “long axis view, compares, when”. This claim element should be amended to “long axis view, and compares, when”. This amendment will ensure proper grammatical sentence structure in the claim.
Claim 8, line 5, recite “the variation”. This claim element should be amended to “the temporal variation”. This amendment will ensure consistent claim language throughout the claim.
Claim 10, line 2, recites “the measurement item is a measurement item for measuring”. This claim element should be amended to “the measurement item is .
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 is indefinite for the following reasons:
Lines 5, recite “an image of the blood vessel”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “image of the blood vessel” is the same as the “tomographic image” which has the blood vessel established in line 3 or is a separate and distinct feature.
For purposes of examination, the Office is considering them to be the same.

Claim 2 is indefinite for the following reasons:
Lines 2-5, recite “sets the steering angle of the ultrasound beam to zero angle when the image of the detected blood vessel is the short axis view while setting the steering angle of the ultrasound beam to an angle corresponding to an extending direction of the blood vessel in the tomographic image when the image of the detected blood vessel is the long axis view”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the claim is establishing that the steering angle is operating with a short axis image or with a long axis image. Given that lack of clarity, it would be further unclear what steering angle is being claimed.
For purposes of examination, the Office is considering the ultrasound angle to be 0 when there is a short axis image and an angle in the extending direction when it is a long axis image.

Claim 3 is indefinite for the following reasons:
Lines 4, recite “a peripheral position of the position”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art of what structure or component the “peripheral position” belongs to. Furthermore, it is further unclear to what extend the peripheral position extends to.
For purposes of examination, the Office is considering the “peripheral position” to be about directly surrounding anatomy with respect to the vessel.

Claim 4 is indefinite for the following reasons:
Lines 3, recite “peripheral position of the position”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art of what structure or component the “peripheral position” belongs to. Furthermore, it is further unclear to what extend the peripheral position extends to.
For purposes of examination, the Office is considering the “peripheral position” to be about directly surrounding anatomy with respect to the vessel.
Lines 5, recite “two axes of the long axis degree”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art how there are two axes with respect to one axis. The definition of “axis” is “a straight line about which a body or a geometric figure rotates or may be supposed to rotate” or “a straight line with respect to which a body or figure is symmetrical” (Link: https://www.merriam-webster.com/dictionary/axis). These definitions explain that symmetry and rotation is about a singular line. While an object can have multiple axes, the claim element is with regard to the long axis specifically and therefore it is unclear how a single axis can have two axes.
For purposes of examination, the Office is considering there to be one axis.

Claim 5 is indefinite for the following reasons:
Line 3, recite “a determination result”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “determination result” is the same as the “determination result” established in claim 1 or is a separate and distinct feature. 
For purposes of examination, the Office is considering them to be the same.

Claim 9 is indefinite for the following reasons:
Lines 2-3, recite “a measurement item related to the conditions of the detected blood vessel and the blood flow velocity in the detected blood vessel”. This claim element is indefinite. Claim 9 depends on claim 1, which establishes that the steering angle is set based on measuring conditions or velocity. Given that only one element is needed, it would be unclear to one with ordinary skill in the art how the measurement can operate with the requirement of both the conditions and the velocity.
For purposes of examination, the Office is considering claim 9 to require both elements and that the system is able to take both conditions and velocity.

Claim 13 is indefinite for the following reasons:
Lines 4, recite “an image of the blood vessel”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “image of the blood vessel” is the same as the “tomographic image” which has the blood vessel established in line 3 or is a separate and distinct feature.
For purposes of examination, the Office is considering them to be the same.

Claim 14 is indefinite for the following reasons:
Lines 5, recite “an image of the blood vessel”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “image of the blood vessel” is the same as the “tomographic image” which has the blood vessel established in line 4 or is a separate and distinct feature.
For purposes of examination, the Office is considering them to be the same.

Claims that are not discussed above but are cited to be rejected under 35 U.S.C. 112(b) are also rejected because they inherit the indefiniteness of the claims they respectively depend upon. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite an ultrasound diagnostic apparatus and therefore, is an apparatus.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “detects a blood vessel imaged in the tomographic image; determines whether an image of the blood vessel which has been detected falls under either a short axis view or a long axis view by an image analysis of the tomographic image; and sets a steering angle of an ultrasound beam used in measuring conditions of the detected blood vessel or a blood flow velocity in the detected blood vessel, based on a determination result of the image of the blood vessel”. 
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as it is regarding a concept relating to the detection of a vessel in an image by determining if the vessel is in a short or long axis view. Such a detection and determination can be performed in the human mind as it is visual observation and determination of vascular structure with the image. The setting of the steering angle can be performed as it is the determination of the beamforming direction and angle with respect to the determined vessel. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or being performed with the aid of a pen and paper. Accordingly, the claim recites a mental process-type abstract idea.
Step 2A, Prong 2, Integrated into Practical Application: No - The claim recites the following additional elements: “hardware processor”. The use of a processor does not integrate the judicial exception into a practical application as it is merely used to perform the judicial exception.
These additional elements, taken individually or in combination, merely amount to insignificant pre/post-solution activities and do not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the additional claim elements merely recite insignificant extra-solution activities, which do not amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 1 is ineligible.

Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite an ultrasound diagnostic apparatus and therefore, is an apparatus.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “sets the steering angle of the ultrasound beam to zero angle when the image of the detected blood vessel is the short axis view while setting the steering angle of the ultrasound beam to an angle corresponding to an extending direction of the blood vessel in the tomographic image when the image of the detected blood vessel is the long axis view”. 
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as it is regarding a concept relating to the setting of the steering angle can be performed as it is the determination of the beamforming direction and angle with respect to the determined vessel. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or being performed with the aid of a pen and paper. Accordingly, the claim recites a mental process-type abstract idea.
Step 2A, Prong 2, Integrated into Practical Application: No - The claim recites the following additional elements: “hardware processor”. The use of a processor does not integrate the judicial exception into a practical application as it is merely used to perform the judicial exception. 
These additional elements, taken individually or in combination, merely amount to insignificant pre/post-solution activities and do not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the additional claim elements merely recite insignificant extra-solution activities, which do not amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 2 is ineligible.

Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite an ultrasound diagnostic apparatus and therefore, is an apparatus.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “wherein the determines whether the image of the detected blood vessel falls under either the short axis view or the long axis view, based on a distribution of a matching degree of template matching using a blood vessel template image at a position where the blood vessel has been detected and a peripheral position of the position”. 
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as it is regarding a concept relating to the determination of view based on the comparison of the image with a template. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or being performed with the aid of a pen and paper. Accordingly, the claim recites a mental process-type abstract idea.
Step 2A, Prong 2, Integrated into Practical Application: No - The claim recites the following additional elements: “hardware processor”. The use of processor does not integrate the judicial exception into a practical application as it is merely used to perform the judicial exception. 
These additional elements, taken individually or in combination, merely amount to insignificant pre/post-solution activities and do not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the additional claim elements merely recite insignificant extra-solution activities, which do not amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 3 is ineligible.

Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite an ultrasound diagnostic apparatus and therefore, is an apparatus.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “calculates a long axis degree of the image of the detected blood vessel at the position where the blood vessel has been detected and the peripheral position of the position, and determines whether the image of the detected blood vessel falls under either the short axis view or the long axis view, based on an evaluation with two axes of the long axis degree and the matching degree at the position where the detected blood vessel has been detected”. 
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as it is regarding a concept relating to the calculation of a long axis based on the vessel position and the determination of view based on the template matching. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or being performed with the aid of a pen and paper. Accordingly, the claim recites a mental process-type abstract idea.
Step 2A, Prong 2, Integrated into Practical Application: No - The claim recites the following additional elements: “hardware processor”. The use of processor does not integrate the judicial exception into a practical application as it is merely used to perform the judicial exception.
These additional elements, taken individually or in combination, merely amount to insignificant pre/post-solution activities and do not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the additional claim elements merely recite insignificant extra-solution activities, which do not amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 4 is ineligible.

Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 1 rejection.
Claim 5 recites the following elements: “wherein the hardware processor generates a display image including the tomographic image and displays, in the display image, a determination result of whether the image of the blood vessel falls under either the short axis view or the long axis view”. This claim element is a mere display step which amounts to a post-solution insignificant activity. The use of a processor does not integrate the judicial exception into a practical application as it is merely used to perform the judicial exception. This post-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 5 is ineligible.

Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite an ultrasound diagnostic apparatus and therefore, is an apparatus.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “changes an image type of the guide image depending on whether the image of the detected blood vessel falls under either the short axis view or the long axis view”. 
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as it is regarding a concept relating to the alteration of guidance base on the image view. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or being performed with the aid of a pen and paper. Accordingly, the claim recites a mental process-type abstract idea.
Step 2A, Prong 2, Integrated into Practical Application: No - The claim recites the following additional elements: “wherein the hardware generates a display image including the tomographic image, and displays while superimposing, on the tomographic image, a guide image indicating a position of the detected blood vessel”. Displaying images and a guide image merely amounts to a post-solution insignificant activity. The use of a processor and display does not integrate the judicial exception into a practical application as it is merely used to perform the judicial exception. 
These additional elements, taken individually or in combination, merely amount to insignificant pre/post-solution activities and do not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the additional claim elements merely recite insignificant extra-solution activities, which do not amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 6 is ineligible.

Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 1 rejection.
Claim 7 recites the following elements: “wherein the hardware processor stores, in a memory, the determination result of whether the image of the detected blood vessel falls under either the short axis view or the long axis view in association with the tomographic image”. This claim element is a mere data storage step which amounts to a post-solution insignificant activity. The use of a processor and memory does not integrate the judicial exception into a practical application as it is merely used to perform the judicial exception. This post-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 7 is ineligible.

Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite an ultrasound diagnostic apparatus and therefore, is an apparatus.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “monitors a temporal variation in the determination results of whether the image of the detected blood vessel falls under either the short axis view or the long axis view, compares, when the determination result varies, blood vessel sizes of the blood vessel related to the short axis view and long axis view each detected before and after the variation, and notifies a user of a comparison result”. 
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as it is regarding a concept relating to the observation and comparison of views over time based on size. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or being performed with the aid of a pen and paper. Accordingly, the claim recites a mental process-type abstract idea.
Step 2A, Prong 2, Integrated into Practical Application: No - The claim recites the following additional elements: “hardware processor”. The use of a processor does not integrate the judicial exception into a practical application as it is merely used to perform the judicial exception. 
These additional elements, taken individually or in combination, merely amount to insignificant pre/post-solution activities and do not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the additional claim elements merely recite insignificant extra-solution activities, which do not amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 8 is ineligible.

Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite an ultrasound diagnostic apparatus and therefore, is an apparatus.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “automatically sets a measurement item related to the conditions of the detected blood vessel and the blood flow velocity in the detected blood vessel, and changes a content of the measurement item, depending on whether the image of the detected blood vessel falls under either the short axis view or long axis view”. 
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as it is regarding a concept relating to the setting and controlling of measurement based on the image view. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or being performed with the aid of a pen and paper. Accordingly, the claim recites a mental process-type abstract idea.
Step 2A, Prong 2, Integrated into Practical Application: No - The claim recites the following additional elements: “hardware processor”. The use of a processor does not integrate the judicial exception into a practical application as it is merely used to perform the judicial exception.
These additional elements, taken individually or in combination, merely amount to insignificant pre/post-solution activities and do not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the additional claim elements merely recite insignificant extra-solution activities, which do not amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 9 is ineligible.

Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite an ultrasound diagnostic apparatus and therefore, is an apparatus.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “wherein the measurement item is a measurement item for measuring a narrowing rate of the blood vessel from the image of the detected blood vessel”. 
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as it is regarding a concept relating to the measurement of a narrowing of a vessel based on image information. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or being performed with the aid of a pen and paper. Accordingly, the claim recites a mental process-type abstract idea.
Step 2A, Prong 2, Integrated into Practical Application: No - The claim does not contain additional elements. Therefore, the claim does not integrate the judicial exception into a practical application. 
These additional elements, taken individually or in combination, merely amount to insignificant pre/post-solution activities and do not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the additional claim elements merely recite insignificant extra-solution activities, which do not amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 10 is ineligible.

Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 1 rejection.
Claim 11 recites the following elements: “wherein the ultrasound beam is an ultrasound beam used in generating a Doppler image related to at least one of a B mode image, a color Doppler mode, a power Doppler mode, and/or PW Doppler mode”. This claim element is a mere data gathering step which amounts to a pre-solution insignificant activity. This pre-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 11 is ineligible.

Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 1 rejection.
Claim 12 recites the following elements: “further comprising an ultrasound probe that transmits the ultrasound beam toward the subject and receives an ultrasound echo of the ultrasound beam from an inside of the subject”. This claim element is a mere data gathering step which amounts to a pre-solution insignificant activity. This pre-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 12 is ineligible.

Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite a method of controlling an ultrasound diagnostic apparatus for generating a tomographic image of a subject by transmitting and receiving an ultrasound and therefore, is a method.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “detecting a blood vessel imaged in the tomographic image; determining whether an image of the blood vessel which has been detected falls under either a short axis view or a long axis view by an image analysis of the tomographic image; and setting a steering angle of an ultrasound beam used in measuring conditions of the detected blood vessel or a blood flow velocity in the detected blood vessel, based on a determination result of the determining”. 
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as it is regarding a concept relating to the detection of a vessel in an image by determining if the vessel is in a short or long axis view. Such a detection and determination can be performed in the human mind as it is visual observation and determination of vascular structure with the image. The setting of the steering angle can be performed as it is the determination of the beamforming direction and angle with respect to the determined vessel. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or being performed with the aid of a pen and paper. Accordingly, the claim recites a mental process-type abstract idea.
Step 2A, Prong 2, Integrated into Practical Application: No - The claim does not contain additional elements. Therefore, the claim does not integrate the judicial exception into a practical application. 
These additional elements, taken individually or in combination, merely amount to insignificant pre/post-solution activities and do not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the additional claim elements merely recite insignificant extra-solution activities, which do not amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 13 is ineligible.

Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite a non-transitory computer-readable recording medium storing therein a computer readable program for controlling an ultrasound diagnostic apparatus for generating a tomographic image of a subject by transmitting and receiving an ultrasound and therefore, is an apparatus.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “detecting a blood vessel imaged in the tomographic image; determining whether an image of the blood vessel which has been detected falls under either a short axis view or a long axis view by an image analysis of the tomographic image; and setting a steering angle of an ultrasound beam used in measuring conditions of the detected blood vessel or a blood flow velocity in the detected blood vessel, based on a determination result of the determining”. 
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as it is regarding a concept relating to the detection of a vessel in an image by determining if the vessel is in a short or long axis view. Such a detection and determination can be performed in the human mind as it is visual observation and determination of vascular structure with the image. The setting of the steering angle can be performed as it is the determination of the beamforming direction and angle with respect to the determined vessel. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or being performed with the aid of a pen and paper. Accordingly, the claim recites a mental process-type abstract idea.
Step 2A, Prong 2, Integrated into Practical Application: No - The claim does not contain additional elements. Therefore, the claim does not integrate the judicial exception into a practical application. 
These additional elements, taken individually or in combination, merely amount to insignificant pre/post-solution activities and do not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the additional claim elements merely recite insignificant extra-solution activities, which do not amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 14 is ineligible.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-4, and 11-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yamamoto (PGPUB No. US 2022/0031288).

Regarding claim 1, Yamamoto teaches an ultrasound diagnostic apparatus for generating a tomographic image of a subject by transmitting and receiving an ultrasound (Paragraphs 0053-0054 teach that an ultrasound probe is used and it is able to transmit and receive ultrasound. Abstract teaches B-mode image generation), the ultrasound diagnostic apparatus comprising: 
a hardware processor (Device control unit) that: 
detects a blood vessel imaged in the tomographic image (Paragraph 0063 teaches that the long axis image is recognized and the position of the vascular wall in the vessel is recognized. The image analysis is of the whole image); 
determines whether an image of the blood vessel which has been detected falls under either a short axis view or a long axis view by an image analysis of the tomographic image (Paragraph 0063 teaches that the long axis image is recognized and the position of the vascular wall in the vessel is recognized. The image analysis is of the whole image. Fig. 14 shows that S2, the determination of the long axis image of the blood vessel is repeated until the Yes criterion has been met. Paragraph 0098 teaches that image analysis is continuously done to determine the long axis view being present. Paragraph 0130 teaches that the short axis may be captured and the long axis is done after the short axis is captured); and 
sets a steering angle of an ultrasound beam used in measuring conditions of the detected blood vessel or a blood flow velocity in the detected blood vessel, based on a determination result of the image of the blood vessel (Paragraph 0073 teaches that the steer angle can be defined based on the estimated blood vessel angle that is present in the image. Paragraph 0075 teaches that the steer angle of a Doppler angle can be set and paragraph 0076 teaches that the blood flow can be obtained with the Doppler data. The blood flow has a relationship to the angle).  
 
Regarding claim 3, Yamamoto teaches the ultrasound diagnostic apparatus in claim 1, as discussed above.
Yamamoto further teaches an ultrasound diagnostic apparatus, 
wherein the hardware processor determines whether the image of the detected blood vessel falls under either the short axis view or the long axis view (Paragraph 0063 teaches that the long axis image is recognized and the position of the vascular wall in the vessel is recognized. The image analysis is of the whole image. Fig. 14 shows that S2, the determination of the long axis image of the blood vessel is repeated until the Yes criterion has been met. Paragraph 0098 teaches that image analysis is continuously done to determine the long axis view being present. Paragraph 0130 teaches that the short axis may be captured and the long axis is done after the short axis is captured), based on a distribution of a matching degree of template matching using a blood vessel template image at a position where the blood vessel has been detected and a peripheral position of the position (Paragraph 0065 teaches that for the recognition of long-axis image, the vascular wall detection is done based on pattern matching of patterns that have been stored. Paragraph 0063 teaches that the image analysis is done on the whole image. This includes the periphery of the blood vessel that would be directly surrounding it). 

Regarding claim 4, Yamamoto teaches the ultrasound diagnostic apparatus in claim 3, as discussed above.
Yamamoto further teaches an ultrasound diagnostic apparatus, 
wherein the hardware processor calculates a long axis degree of the image of the detected blood vessel at the position where the blood vessel has been detected and the peripheral position of the position, and determines whether the image of the detected blood vessel falls under either the short axis view or the long axis view, based on an evaluation with two axes of the long axis degree and the matching degree at the position where the detected blood vessel has been detected (Paragraph 0065 teaches that for the recognition of long-axis image, the vascular wall detection is done based on pattern matching of patterns that have been stored. This is compared with a similarity degree that is equal to or greater than a threshold value. Paragraph 0063 teaches that the image analysis is done on the whole image. This includes the periphery of the blood vessel that would be directly surrounding it. Paragraph 0063 teaches that the long axis image is recognized and the position of the vascular wall in the vessel is recognized. The image analysis is of the whole image. Fig. 14 shows that S2, the determination of the long axis image of the blood vessel is repeated until the Yes criterion has been met. Paragraph 0098 teaches that image analysis is continuously done to determine the long axis view being present. Paragraph 0130 teaches that the short axis may be captured and the long axis is done after the short axis is captured).

Regarding claim 11, Yamamoto teaches the ultrasound diagnostic apparatus in claim 1, as discussed above.
Yamamoto further teaches an ultrasound diagnostic apparatus, 
wherein the ultrasound beam is an ultrasound beam used in generating a Doppler image related to at least one of a B mode image, a color Doppler mode, a power Doppler mode, and/or PW Doppler mode (Abstract teaches B-mode imaging is used for the setting and utilization of Doppler. Paragraph 0087 teaches that the Doppler is pulse Doppler ultrasound).  

Regarding claim 12, Yamamoto teaches the ultrasound diagnostic apparatus in claim 1, as discussed above.
Yamamoto further teaches an ultrasound diagnostic apparatus, 
further comprising an ultrasound probe that transmits the ultrasound beam toward the subject and receives an ultrasound echo of the ultrasound beam from an inside of the subject (Paragraphs 0053-0054 teach that an ultrasound probe is used and it is able to transmit and receive ultrasound). 

Regarding claim 13, Yamamoto teaches a method of controlling an ultrasound diagnostic apparatus for generating a tomographic image of a subject by transmitting and receiving an ultrasound (Paragraphs 0053-0054 teach that an ultrasound probe is used and it is able to transmit and receive ultrasound. Abstract teaches B-mode image generation), the method comprising: 
detecting a blood vessel imaged in the tomographic image (Paragraph 0063 teaches that the long axis image is recognized and the position of the vascular wall in the vessel is recognized. The image analysis is of the whole image); 

determining whether an image of the blood vessel which has been detected falls under either a short axis view or a long axis view by an image analysis of the tomographic image (Paragraph 0063 teaches that the long axis image is recognized and the position of the vascular wall in the vessel is recognized. The image analysis is of the whole image. Fig. 14 shows that S2, the determination of the long axis image of the blood vessel is repeated until the Yes criterion has been met. Paragraph 0098 teaches that image analysis is continuously done to determine the long axis view being present. Paragraph 0130 teaches that the short axis may be captured and the long axis is done after the short axis is captured); and 
setting a steering angle of an ultrasound beam used in measuring conditions of the detected blood vessel or a blood flow velocity in the detected blood vessel, based on a determination result of the determining (Paragraph 0073 teaches that the steer angle can be defined based on the estimated blood vessel angle that is present in the image. Paragraph 0075 teaches that the steer angle of a Doppler angle can be set and paragraph 0076 teaches that the blood flow can be obtained with the Doppler data. The blood flow has a relationship to the angle).  

Regarding claim 14, Yamamoto teaches a non-transitory computer-readable recording medium storing therein a computer readable program for controlling an ultrasound diagnostic apparatus for generating a tomographic image of a subject by transmitting and receiving an ultrasound (Paragraphs 0053-0054 teach that an ultrasound probe is used and it is able to transmit and receive ultrasound. Abstract teaches B-mode image generation. Paragraphs 0093-0094 teach hardware used for operation of ultrasound imaging), the program causing a computer to perform processing comprising: 
detecting a blood vessel imaged in the tomographic image (Paragraph 0063 teaches that the long axis image is recognized and the position of the vascular wall in the vessel is recognized. The image analysis is of the whole image);
determining whether an image of the blood vessel which has been detected falls under either a short axis view or a long axis view by an image analysis of the tomographic image (Paragraph 0063 teaches that the long axis image is recognized and the position of the vascular wall in the vessel is recognized. The image analysis is of the whole image. Fig. 14 shows that S2, the determination of the long axis image of the blood vessel is repeated until the Yes criterion has been met. Paragraph 0098 teaches that image analysis is continuously done to determine the long axis view being present. Paragraph 0130 teaches that the short axis may be captured and the long axis is done after the short axis is captured); and
setting a steering angle of an ultrasound beam used in measuring conditions of the detected blood vessel or a blood flow velocity in the detected blood vessel, based on a determination result of the determining (Paragraph 0073 teaches that the steer angle can be defined based on the estimated blood vessel angle that is present in the image. Paragraph 0075 teaches that the steer angle of a Doppler angle can be set and paragraph 0076 teaches that the blood flow can be obtained with the Doppler data. The blood flow has a relationship to the angle).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (PGPUB No. US 2022/0031288) in view of Matsunaga et al. (PGPUB No. US 2016/0000408).

Regarding claim 2, modified Yamamoto teaches the ultrasound diagnostic apparatus in claim 1, as discussed above.
	Yamamoto further teaches an ultrasound diagnostic apparatus, setting the steering angle of the ultrasound beam to an angle corresponding to an extending direction of the blood vessel in the tomographic image when the image of the detected blood vessel is the long axis view (Paragraph 0073 teaches that the steer angle can be defined based on the estimated blood vessel angle that is present in the image. Paragraph 0075 teaches that the steer angle of a Doppler angle can be set and paragraph 0076 teaches that the blood flow can be obtained with the Doppler data. The blood flow has a relationship to the angle).
	However, Yamamoto is silent regarding an ultrasound diagnostic apparatus, wherein the hardware processor sets the steering angle of the ultrasound beam to zero angle when the image of the detected blood vessel is the short axis view while setting the steering angle of the ultrasound beam to an angle corresponding to an extending direction of the blood vessel in the tomographic image when the image of the detected blood vessel is the long axis view
	In an analogous imaging field of endeavor, regarding the ultrasound imaging of blood vessel and observation of long and short axes views, Matsunaga teaches an ultrasound diagnostic apparatus, wherein the hardware processor sets the steering angle of the ultrasound beam to zero angle when the image of the detected blood vessel is the short axis view while setting the steering angle of the ultrasound beam to an angle corresponding to an extending direction of the blood vessel in the tomographic image when the image of the detected blood vessel is the long axis view (Paragraph 0069 teaches that the probe can be position in the short axis view such that it is transmitting the center beam into the cross-section plane of the vessel such that it is orthogonal to it. Fig. 2B shows the center beam to be perpendicular to the vessel. Fig. 3 shows the long axis image acquisition and the paragraph 0076 teaches that the scan can be about the direction 3f. This allows for acquisition other than orthogonal acquisition as disclosed in paragraph 0076. Paragraphs 0049-0050 teach that beam manipulation can be performed with delaying).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Yamamoto with Matsunaga’s teaching of steering in both the short and long axis in perpendicular and along the vessel directions. This modified apparatus would allow the user to detect short and long axes views and thereby provide accurate and precise diagnosis with blood flow information (Paragraph 0004 of Matsunaga). The various forms of steering are beneficial as they provide the user with multiple field of view images along different axes of the anatomy as shown in Fig. 2 and 3 of Matsunaga.

Regarding claim 5, modified Yamamoto teaches the ultrasound diagnostic apparatus in claim 1, as discussed above.
	However, Yamamoto is silent regarding an ultrasound diagnostic apparatus,
wherein the hardware processor generates a display image including the tomographic image and displays, in the display image, a determination result of whether the image of the blood vessel falls under either the short axis view or the long axis view.  
In an analogous imaging field of endeavor, regarding the ultrasound imaging of blood vessel and observation of long and short axes views, Matsunaga teaches an ultrasound diagnostic apparatus,
wherein the hardware processor generates a display image including the tomographic image and displays, in the display image, a determination result of whether the image of the blood vessel falls under either the short axis view or the long axis view (Paragraph 0124 teaches that a notification can be with a start to indicate when the wave is substantially perpendicular and blood flow can be obtained. Fig. 8 shows the long-axis and short-axis images. Paragraph 0069 teaches that the probe can be position in the short axis view such that it is transmitting the center beam into the cross-section plane of the vessel such that it is orthogonal to it. Fig. 2B shows the center beam to be perpendicular to the vessel. Fig. 3 shows the long axis image acquisition and the paragraph 0076 teaches that the scan can be about the direction 3f. This allows for acquisition other than orthogonal acquisition as disclosed in paragraph 0076. Paragraphs 0049-0050 teach that beam manipulation can be performed with delaying).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Yamamoto with Matsunaga’s teaching of indication of view is aligned with the target. This modified apparatus would allow the user to detect short and long axes views and thereby provide accurate and precise diagnosis with blood flow information (Paragraph 0004 of Matsunaga). The various forms of steering are beneficial as they provide the user with multiple field of view images along different axes of the anatomy as shown in Fig. 2 and 3 of Matsunaga.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (PGPUB No. US 2022/0031288) in view of Matsunaga et al. (PGPUB No. US 2016/0000408) further in view of Salgo et al. (PGPUB No. US 2003/0060710).

Regarding claim 6, Yamamoto teaches the ultrasound diagnostic apparatus in claim 1, as discussed above.
	However, Yamamoto is silent regarding an ultrasound diagnostic apparatus, wherein the hardware generates a display image including the tomographic image, and displays while superimposing, on the tomographic image, a guide image indicating a position of the detected blood vessel, and changes an image type of the guide image depending on whether the image of the detected blood vessel falls under either the short axis view or the long axis view.
	In an analogous imaging field of endeavor, regarding the ultrasound imaging in short and long axes, Salgo teaches an ultrasound diagnostic apparatus, wherein the hardware generates a display image including the tomographic image, and displays while superimposing, on the tomographic image, a guide image indicating a position of the detected blood vessel, and changes an image type of the guide image depending on whether the image of the detected blood vessel falls under either the short axis view or the long axis view (Paragraph 0037 teaches that both long and short axes images are obtained and the cursor line 604 is overlayed on the long axis reference image for short axis image guidance. Paragraph 0022 teaches that the images are overlayed with the graphics. Paragraph 0025 teaches that the image planes are operable in Doppler imaging. Abstract teaches images are displayed).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Yamamoto with Salgo’s teaching of long and short view ultrasound guidance. This modified apparatus would allow the user to guide the ultrasound imaging and improve the diagnostic efficacy of the study (Paragraph 0037 of Salgo). Furthermore, the modification allows for concurrent biplane imaging that is performed concurrently (Paragraph 0006 Salgo).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (PGPUB No. US 2022/0031288) in view of Matsunaga et al. (PGPUB No. US 2016/0000408) further in view of Matsumoto (PGPUB No. US 2017/0164923).

Regarding claim 7, Yamamoto teaches the ultrasound diagnostic apparatus in claim 1, as discussed above.
	However, Yamamoto is silent regarding an ultrasound diagnostic apparatus, wherein the hardware processor stores, in a memory, the determination result of whether the image of the detected blood vessel falls under either the short axis view or the long axis view in association with the tomographic image.
	In an analogous imaging field of endeavor, regarding the ultrasound imaging in short and long axes, Matsumoto teaches an ultrasound diagnostic apparatus, wherein the hardware processor stores, in a memory, the determination result of whether the image of the detected blood vessel falls under either the short axis view or the long axis view in association with the tomographic image (Paragraph 0071 teaches that the short-axis/long-axis determiner 55 determines whether the processing-target blood flow area is a short-axis cross-section of a blood vessel or a long-axis cross-section of a blood vessel. Paragraph 0088 teaches that the images are stored in a flash memory).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Yamamoto with Matsumoto’s teaching of the determination of if the image is in long axis or short axis and storing the information. This modified apparatus would allow the user to have the image data stored for future analysis and diagnostic study at a time after the data collection is performed. Furthermore, the modification allows for the determination of blood vessels in a reliable manner (Paragraph 0012 of Matsumoto).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (PGPUB No. US 2022/0031288) in view of Matsunaga et al. (PGPUB No. US 2016/0000408) further in view of Osaka et al. (PGPUB No. US 2010/0268084).

Regarding claim 8, Yamamoto teaches the ultrasound diagnostic apparatus in claim 1, as discussed above.
	However, Yamamoto is silent regarding an ultrasound diagnostic apparatus, wherein the hardware processor monitors a temporal variation in the determination results of whether the image of the detected blood vessel falls under either the short axis view or the long axis view, compares, when the determination result varies, blood vessel sizes of the blood vessel related to the short axis view and long axis view each detected before and after the variation, and notifies a user of a comparison result.
	In an analogous imaging field of endeavor, regarding the ultrasound imaging in short and long axes, Osaka teaches an ultrasound diagnostic apparatus, wherein the hardware processor monitors a temporal variation in the determination results of whether the image of the detected blood vessel falls under either the short axis view or the long axis view, compares, when the determination result varies, blood vessel sizes of the blood vessel related to the short axis view and long axis view each detected before and after the variation, and notifies a user of a comparison result (Paragraph 0070 teaches that the long axis image can be observed. Paragraph 0084 teaches that the short axis view of the artery is observed Fig. 5 shows the time series graph 60. Paragraph 0085 teaches that the graph is indicating pressure values that are based on the arterial wall movement. The graph is shown to have varying amplitude values indicating size over time. Paragraph 0084 teaches that this is displayed in the display unit).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Yamamoto with Osaka’s teaching of size of the vessel over time. This modified apparatus would allow the user to observe vessel size over time and diagnose potential problems like plaques or calcification that would change the diameter of the vessel. It can also be used to observe stenting in real time. Furthermore, the modification allows for elastic image determination and the observation of strain and elastic modulus (Abstract and paragraph 0003 of Osaka).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (PGPUB No. US 2022/0031288) in view of Matsunaga et al. (PGPUB No. US 2016/0000408)  further in view of Iikubo et al. (PGPUB No. US 2007/0060818).

Regarding claim 9, Yamamoto teaches the ultrasound diagnostic apparatus in claim 1, as discussed above.
	However, Yamamoto is silent regarding an ultrasound diagnostic apparatus, wherein the hardware processor automatically sets a measurement item related to the conditions of the detected blood vessel and the blood flow velocity in the detected blood vessel, and changes a content of the measurement item, depending on whether the image of the detected blood vessel falls under either the short axis view or long axis view.
	In an analogous imaging field of endeavor, regarding the ultrasound imaging in short and long axes, Iikubo teaches an ultrasound diagnostic apparatus, wherein the hardware processor automatically sets a measurement item related to the conditions of the detected blood vessel and the blood flow velocity in the detected blood vessel, and changes a content of the measurement item, depending on whether the image of the detected blood vessel falls under either the short axis view or long axis view (Paragraph 0040 teaches that both the short and long axis images can be obtained. Paragraph 0044 teaches that in the long axis image, the diameter of the endothelium can be observed. Paragraph 0041 teaches that the rate of change of the diameter can be determined based on the short axis images. Paragraph 0006 teaches that the rate of increase and the time of dilation is related to the flow dilation. Paragraph 0051 teaches that the flow of blood is a consideration during rate of change in diameter determination).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Yamamoto with Iikubo’s teaching of the determination of measurement items based on the view, a condition, and the flow. This modified apparatus would allow the user to determine the diameter of the blood vessel and therefore provide a degree of arteriosclerosis (Paragraph 0006 of Iikubo). Furthermore, the modification allows for the determination of multiple forms of vessel data that can improve diagnosis as it provides multi-factorial data collection.

Regarding claim 10, modified Yamamoto teaches the ultrasound diagnostic apparatus in claim 1, as discussed above.
However, Yamamoto is silent regarding an ultrasound diagnostic apparatus, wherein the measurement item is a measurement item for measuring a narrowing rate of the blood vessel from the image of the detected blood vessel.  
In an analogous imaging field of endeavor, regarding the ultrasound imaging in short and long axes, Iikubo teaches an ultrasound diagnostic apparatus, wherein the measurement item is a measurement item for measuring a narrowing rate of the blood vessel from the image of the detected blood vessel (Paragraph 0040 teaches that both the short and long axis images can be obtained. Paragraph 0044 teaches that in the long axis image, the diameter of the endothelium can be observed. Paragraph 0041 teaches that the rate of change of the diameter can be determined based on the short axis images).  
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Yamamoto with Iikubo’s teaching of the change in diameter over time. This modified apparatus would allow the user to determine the diameter of the blood vessel and therefore provide a degree of arteriosclerosis (Paragraph 0006 of Iikubo). Furthermore, the modification allows for the determination of multiple forms of vessel data that can improve diagnosis as it provides multi-factorial data collection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Urabe et al. (PGPUB No. US 2012/0296214): Teaches the collection of short and long axis views and guide indicators.
Suzuki et al. (PGPUB No. US 2007/0055149): Teaches the superimposition of medical data on ultrasound images and the collection of short and long axis views.
Harada et al. (PGPUB No. US 2010/0210946): Teaches the collection of short and long axis views.
Lee et al. (PGPUB No. US 2016/0302761): Teaches the determination of long axis views and relevant time related data to that view.
Hyuga (PGPUB No. US 2015/0272541): Teaches the collection of short and long axis views and the observation of the size of the vessel over time.
Abe (PGPUB No. US 2019/0343482): Teaches the determination of long axis views and relevant time related data to that view.
Toma et al. (PGPUB No. US 2016/0270757): Teaches the determination of long axis views and relevant time related data to that view and the observation of the size of the vessel over time. Also, teaches the determination of guiding markers to be displayed to the user.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL PARTAP S VIRK whose telephone number is (571)272-8569. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S.V./Examiner, Art Unit 3793                                                                                                                                                                                                        

/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793